DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 08/26/2022 have been entered and considered.
Claims 1 and 30 have been amended.
Claims 4-12, 14, 17, 20, 24-26, 29, 31 and 36-41 have been cancelled.
Claims 1-3, 13, 15-16, 18-19, 21-23, 27-28, 30 and 32-35 are pending.
Upon entry of the claim amendment, the rejection and objection of claims 1-3, 13, 15-16, 18-19, 21-23, 27-28, 30 and 32-35 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 13, 15-16, 18-19, 21-23, 27-28, 30 and 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 30 have been amended to incorporate allowable subject matter as indicated in the previous office action dated 08/26/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667